Citation Nr: 0516343	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for right shoulder injury 
residuals.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1971 to November 1983.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Los Angeles, California (RO).  In 
November 2003 the veteran withdrew his previous Travel Board 
hearing request.  


FINDING OF FACT

The evidence shows that the veteran's right shoulder 
disability was incurred in service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
Inasmuch as the determination below is favorable to the 
veteran, there is no need to belabor the impact of the VCAA 
on this claim.
Factual Basis

The veteran asserts that his right shoulder problems began in 
service.  He states that he began having problems with the 
right shoulder in service after he fell from a pole while 
working as a lineman, and notes that he had right shoulder 
surgery in service.  

Service medical records show that on enlistment examination 
in December 1970 no complaints or findings pertaining to the 
right shoulder were noted.  Clinical evaluation of the upper 
extremities was normal.  In May 1972 the veteran was seen for 
right shoulder swelling and loss of motion following a fall.  
Also noted was: "had old injury to rt shoulder."  X-rays on 
the following day revealed no abnormality.  It was noted that 
the veteran had an old football injury to his right shoulder 
several years prior.  An August 1975 medical record notes 
complaints of right shoulder pain of several years duration.  
A January 1976 treatment record notes that the veteran had 
recurrent right shoulder dislocations and subluxations which 
predated service ("EPTS").  X-rays revealed a defect in the 
humeral head.  Surgery was recommended.  Surgery was 
accomplished in February 1976.  The final diagnosis was 
recurrent dislocation right shoulder.  An associated record 
showed the cause of injury as "a.i. prior to service, 
patient hurt shoulder while playing football in 1967."  A 
March 1976 treatment note included a history of right 
shoulder pain since 1971, and that he injured it playing 
football.  On periodic examination in March 1983 right 
shoulder scar, full "ROM" (range of motion), and good 
strength was reported.  

The appellant claims that he did not have a right shoulder 
problem before service.  In November 2002 he submitted some 
high school records (including transcripts) which do not show 
participation in sports activities.  

Private medical records in November 1999 and July 2001 show 
complaints of right shoulder pain.  A July 2001 private X-ray 
report includes a diagnosis of severe osteoarthritic right 
shoulder changes with loss of joint space and bony 
osteophytosis.

On July 2002 VA fee-basis examination it was noted that the 
veteran thought that he dislocated his shoulder in high 
school but that it never popped out until he was working in 
the service as a telephone lineman, at which time it was 
dislocated.  The examiner commented on the service medical 
records which indicated that the veteran had recurrent right 
shoulder dislocations prior to his service enlistment.  The 
examiner noted that the veteran entered service in 1971 and 
that the injury supposedly occurred in 1966 or 1967.  
Examination showed severe limitation of motion, due to (by X-
ray) the almost loss of the glenohumeral joint and 
degenerative changes that are present.  The lack of the 
external rotation was reported to be apparently not due to 
the inservice surgery as the inservice notes stated that he 
had full range of motion of the right shoulder ultimately.  
The examiner further noted that the veteran did have 
degenerative changes at the time of the surgery in service, 
and it appeared that these changes continued to progress 
ultimately resulting in the present limitation of motion.  
The examiner noted that the first postservice documentation 
of right shoulder problems was in 1998 when the veteran 
noticed pain on raising his right arm.  The examiner 
commented that it would appear that the right shoulder was 
not permanently aggravated beyond normal progression by the 
service.  The progression of these degenerative changes which 
were present prior to his surgery, would not have developed 
that rapidly after the [1972] telephone pole incident (fall), 
and that the present status of his right shoulder was 
secondary to that which existed prior to his entry into the 
service.  The examiner further opined that it, in all 
likelihood, the 1976 shoulder surgery in service delayed the 
onset by preventing subsequent dislocations.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

 Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

On first impression, it would appear that the evidence does 
not support the veteran's claim.  Certainly, the July 2002 VA 
fee-basis examiner's conclusion that the veteran had 
"recurrent dislocation prior to entry into the service" 
which was "not permanently aggravated beyond normal 
progression by [his] service" goes against the claim.  
However, that opinion is premised, in significant part, on a 
finding that the veteran did in fact have a pre-existing 
right shoulder disorder.  

A right shoulder disability was not noted on service entrance 
examination, and the veteran is entitled to the statutory 
presumption of soundness on entry in service.  The only 
indication of any kind that there was preexisting right 
shoulder disability when the veteran entered service is in 
notations that he had a preservice shoulder injury playing 
football.  Against this evidence is the fact that no right 
shoulder disability was noted on service entrance, or until 
more than a year thereafter, after an injury to the shoulder 
sustained in a fall.  Presumably, the veteran was able to 
complete the rigors of basic training with no shoulder 
problems.  The veteran has also submitted a transcript 
showing no participation in high school athletics.  Whether 
or not the transcript is evidence that there was no injury 
playing football prior to service is irrelevant.  For there 
is absolutely no evidentiary support for the proposition that 
a preservice injury resulted in chronic right shoulder 
disability.  Consequently, it must be found that the veteran 
did not have pre-existing right shoulder disability.  In 
light of that finding, any discussion as to whether 
progression of disability in service was natural or not 
becomes meaningless.

What remains to be determined is whether chronic right 
shoulder disability was incurred in service.  The record 
emphatically shows that this is so.  The veteran was seen for 
recurring shoulder complaints in service, ultimately 
requiring surgery.  The orthopedic surgeon VA consulted noted 
that degenerative right shoulder changes were shown in 
service, and further noted that there was progression of 
disability during service.  Such evidence more than just 
reasonably establishes the onset of chronic shoulder 
disability in service.  The evidence supports the veteran's 
claim.


                                                        
DECISION          

Service connection for a right shoulder disability is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


